DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021 and 9/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 recites “wherein the pulses of the control signal are linear”.  It is noted that a linear signal has one slope that does not varied over time.  However, according to claim 1, “a rotational speed of the reflective surface depends on a slope of the pulses in the control signal”.  The rotation speed of the reflective surface does not change when the control signal are linear.  Although, Fig. 6 of the specification discloses a linear waveform; however, according to paragraph 44 of the specification, “light is emitted on only the rising portions 510”.  Further, the slope of the rising portions do not varied in different raising portions.  When there is no change in rotational speed, the compensating step in claim 1 is not carried out.  As such, claim 6 includes subject matter that fails to comply with the enablement requirement. 
Claim 15 recites similar limitations as in claim 6.  Hence, claim 15 also fails to comply with the enablement requirement. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-12, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,971,061 in view of Chikaoka (US 2013/0222774). 
Regarding claim 1: 
Patent claim disclose a method for forming an output image (see Claim 8), comprising: 
rotating a reflective surface using a control signal, wherein the control signal is a periodic waveform (see col. 15,  line39-42), and wherein a rotational speed of the reflective surface depends on a slope of the pulses in the control signal (see claim 10); 
driving a plurality of emitters in sequence and using a same image data value, wherein the image data value determines a brightness of light emitted by each emitter driven using the image data value, wherein each emitter of the plurality of emitters corresponds to a separate row in a column, and wherein the driving of the plurality of emitters is performed in synchronization with the rotating of the reflective surface such that light emitted by different emitters of the plurality of emitters is reflected onto a same pixel of the output image (see col. 15, lines 42-63)); and 
compensating for changes in the rotational speed of the reflective surface, wherein the compensating comprises increasing an emission duration for a first row driven while the reflective surface is rotating at a slower rotational speed, relative to an emission duration for a second row driven while the reflective surface is rotating at a faster rotational speed (see claim 10 at col. 16, lines 14-17; according to the broadest reasonable interpretation, driving of the first row corresponds to the “second time” of the patent claim; and driving of the second row corresponds to the “first time” of the patent claim).
	Patent claim does not disclose the periodic waveform is a linear or sinusoidal pulses. 
	However, in the same field of endeavor, Chikaoka discloses a method for forming an output image (see Fig. 1), comprising: 
rotating a reflective surface using a control signal, wherein the control signal is a periodic waveform comprising linear or sinusoidal pulses (see Fig. 3; the control signal comprises  sinusoidal pulses). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of the patent claim such that the control signal comprises a sinusoidal pulses as taught by Chikaoka.  One of ordinary skill in the art would have motivated to do this because the system is made to perform in such a way as to make uniform the time integral of the output intensity of the laser beam so that it is possible to solve the inconsistency in the brightness of the image (see Chikaoka, paragraph 15). 
Regarding claim 2: 
Patent claim discloses the method, wherein the compensating further comprises: 
adjusting, in correspondence with changes in emission duration, a rate at which image data is supplied for driving individual rows in the column, wherein the adjusting comprises decreasing a rate at which the image data is supplied for driving the first row relative to a rate at which the image data is supplied for driving the second row (see col. 16, lines 4-9).
Regarding claim 3: 
Patent claim discloses the method, wherein the pulses of the control signal are sinusoidal, the method further comprising: confining the driving of the plurality of emitters to a more linear portion of the pulses, wherein the confining comprises preventing emitters from being driven during a top portion and a bottom portion of each pulse in the control signal (see patent claims 11 and 12).
Regarding claims 10 and 19: 
Claims 10 and 19 of the instant application correspond to claims 1 and 16 of the patent claims.  
Regarding claims 11 and 20: 
Claims 11 and 20 of the instant application correspond to the last portion of claims 1 and 16 of the patent claims.  
Regarding claim 12: 
Claim 12 of the instant application corresponds to claims 3 and 4 of the patent claims. 
Allowable Subject Matter
Claims 4, 5, 7-9, 13, 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625